 

Exhibit 10.2(f)

FIFTH AMENDMENT TO LEASE AGREEMENT

THIS FIFTH AMENDMENT TO LEASE AGREEMENT (this "Fifth  Amendment") is entered
into on the Fifth Amendment Date set forth below Landlord's signature (the
"Fifth Amendment Date") by and between 2300 WINDY RIDGE LLC, a Georgia limited
liability company (hereinafter referred to as "Landlord"), and MANHATTAN
ASSOCIATES, INC., a Georgia corporation (hereinafter referred to as "Tenant").

W I T N E S S E T H:

WHEREAS, Wildwood Associates, a Georgia general partnership (hereinafter
referred to as "Wildwood"), and Tenant entered into that certain Lease Agreement
dated June 25, 2001 (hereinafter referred to as the "Original Lease"), as
amended by that certain First Amendment to Lease Agreement between Wildwood and
Tenant dated June 10, 2002 (hereinafter referred to as the "First Amendment"),
as amended by that certain Second Amendment to Lease Agreement between 2300
Windy Ridge Parkway Investors, LLC, a Delaware limited liability company
(hereinafter referred to as "Investors"), as successor-in-interest to Wildwood,
and Tenant dated February 21, 2007 (hereinafter referred to as the "Second
Amendment"), as amended by that certain Third Amendment to Lease Agreement
between Investors and Tenant dated June 14, 2007 (hereinafter referred to as the
"Third Amendment"), and as amended by that certain Fourth Amendment to Lease
Agreement between SP4 2300 Windy Ridge, L.P., a Delaware limited partnership
(hereinafter referred to as "Windy Ridge"), as successor-in-interest to
Investors, and Tenant dated as of August 15, 2012 (hereinafter referred to as
the "Fourth Amendment"; the Original Lease, as amended by the First Amendment,
Second Amendment, Third Amendment and Fourth Amendment, is hereinafter sometimes
referred to as the "Lease"), pursuant to which Tenant leases certain premises in
the building known as "Wildwood Center" located at 2300 Windy Ridge Parkway,
Atlanta, Georgia 30339 (the "Building"), consisting, as of the Fifth Amendment
Date, of 190,986 square feet of Rentable Floor Area being Floor 1 North (22,719
rsf), Floor 3 North (24,056 rsf), Floor 7 (425 rsf), Floor 8 (18,765 rsf), Floor
9 (62,576 rsf) and Floor 10 (62,445 rsf), which premises are more particularly
described in the Lease (hereinafter referred to as the "Original Premises");

WHEREAS, Landlord is the successor-in-interest to Windy Ridge and has acquired
all of Windy Ridge's right, title and interest in, to and under the Lease;

WHEREAS, Landlord and Tenant desire to amend the Lease to expand the Original
Premises by leasing the entire fourth (4th) floor of the North Tower of the
Building, consisting of 29,758 square feet of Rentable Floor Area and more
particularly shown on Exhibit A-5 attached hereto and incorporated herein by
this reference (hereinafter "Floor 4 North"), to extend the Lease Term and to
provide for certain other related matters as are more particularly set forth
herein;

WHEREAS, Investors and Tenant entered into that certain Building Access License
Agreement dated April 25, 2007 (hereinafter referred to as the "License
Agreement") pursuant to which Landlord provides Tenant with non-exclusive access
to the Building and the non-exclusive use of certain ancillary equipment space
in the Building for the purpose of installing, operating and maintaining certain
equipment, all as more particularly described in the License Agreement;

WHEREAS, Landlord is the indirect successor-in-interest to Investors and has
acquired all of Investor’s right, title and interest in, to and under the
License Agreement; and

WHEREAS, Landlord and Tenant desire to amend the License Agreement to make its
term co-terminus with the term of the Lease and to provide for certain other
related matters, as are more particularly set forth herein.

NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00), the
mutual covenants and conditions set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant agree to amend the Lease as follows:

1.    Defined Terms. Capitalized terms used herein, unless otherwise defined
herein, shall have the same meanings as given such terms in the Lease.

2.    Premises Expansion.

a.    Effective as of the day that is ninety (90) days after the later to occur
of (i) the date Landlord delivers Floor 4 North to Tenant or (ii) fifteen (15)
days after receipt of Tenant's notice from Landlord of the projected delivery
date of Floor 4 North (the "Fifth Amendment Expansion Date" or the "FAED"), the
Original Premises shall be deemed expanded to include Floor 4 North.  Floor 4
North is 29,758 square feet of Rentable Floor Area, and shall be leased by
Tenant subject to and in accordance with all of the terms and conditions of the
Lease, as amended hereby.  As of the Fifth Amendment Expansion Date (i) the

1

--------------------------------------------------------------------------------

 

Premises shall contain 220,744 square feet of Rentable Floor Area and (ii) all
references in the Lease to the "Premises" or the "Demised Premises" shall be
deemed to refer to the Premises, as expanded by this Fifth Amendment.  

b.    Notwithstanding the foregoing in this Paragraph 2 to the contrary,
Landlord shall endeavor to deliver Floor 4 North to Tenant on or before August
1, 2014 and Tenant may commence occupancy of Floor 4 North upon the delivery of
Floor 4 North to Tenant and the issuance of a certificate of occupancy (or such
other document permitting legal occupancy) for Floor 4 North to Tenant by the
appropriate governmental authority; provided, however, that any such occupancy
by Tenant of all or any portion of Floor 4 North prior to the Fifth Amendment
Expansion Date shall be pursuant to all the terms and conditions in the Lease,
except that such occupancy shall be at Tenant's sole risk and Tenant shall have
no obligation to pay Base Rent for Floor 4 North during such period.

c.    If Landlord cannot deliver possession of Floor 4 North to Tenant on or
before August 31, 2014 (said date to be extended by any period of delay caused
by Tenant or force majeure), this Fifth Amendment shall not be void or voidable,
nor shall Landlord be liable to Tenant for any loss or damage resulting
therefrom, except that Tenant shall receive an abatement of Base Rental equal to
two (2) days of monthly Base Rental for each such day of delay until Floor 4
North is delivered to Tenant.  Tenant right's under this subparagraph c. shall
be Tenant's sole remedy for Landlord's failure to deliver Floor 4 North to
Tenant on or before August 31, 2014.

d.    Within twenty (20) days after receipt of written request from Landlord,
Tenant shall execute and deliver to Landlord a Certificate as to Lease Term in
the form attached hereto as Exhibit B-5.

3.    Terms of the Lease.  The lease of the Premises, as expanded by Floor 4
North, during the Lease Term, as extended by this Fifth Amendment, shall be
pursuant to all of the terms and conditions of the Lease as in effect from time
to time; provided, however, that Landlord and Tenant hereby agree that the Lease
shall be amended as follows:

a.    Article 1(b). Notice.  

i.    Landlord's address for notices as set forth in Article 1(a) of the Lease
shall be amended as follows:

 

To Landlord:

2300 Windy Ridge LLC

c/o Arena Capital Group

1 Nathan Drive

Towaco, NJ  07082

Attn:  Fred Arena

With a copy to:

2300 Windy Ridge LLC

1370 Jet Stream Drive

Suite 140

Henderson, NV 89052

Attn:  Justin Bloomberg

 

ii.    All payments of Rent and other charges shall be delivered to the
following address (or such other address as may be designated by Landlord in
writing from time to time in accordance with the notice provisions set forth in
the Lease):

ACH Payments:

Account # 3250004777431

ACH Routing Number – 121000358

b.    Article _1(i).  Lease Term.  The Lease Term shall be extended for a period
commencing on October 1, 2018 and shall continue through to the new Lease Term
expiration date of September 30, 2025.

c.    Article 5. Rental Payments.  

i.    On and after the Fifth Amendment Expansion Date, Base Rental shall be
bifurcated between the Original Premises and Floor 4 North and shall be payable
to Landlord, in advance, without notice, demand, deduction or offset (except as
otherwise expressly provided in the Lease) in lawful money of the United States
of America, in accordance with the provisions of Article 5 of the Lease, as
amended hereby, in the following amounts:

Floor 4 North

 

Period

Base Rental

(per rentable square

foot per annum)

Monthly

Base Rental

FAED – 09/30/25

$20.00

$49,596.67

 

2

--------------------------------------------------------------------------------

 

Original Premises

 

Period

Base Rental

(per rentable square

foot per annum)

Monthly

Base Rental

10/01/18 – 09/30/25

$20.00

$318,310.00

Notwithstanding anything in the Lease, as amended by this Fifth Amendment, to
the contrary, Tenant shall continue to pay Rent for the Original Premises for
the period prior to October 1, 2018 pursuant to the Base Rental rates and
escalations set forth in Lease, subject, however, to the abatement of Base Rent
for the Original Premises set forth in Paragraph ii. below.

ii.    Landlord agrees to abate ten (10) installments of Base Rental coming due
and payable under the Lease with respect to the Original Premises and Floor 4
North, respectively, commencing on September 1, 2015 and continuing on each
successive September 1st thereafter during the Lease Term until exhausted.  

d.    Article 8.  Additional Rental.

i.    As of the Fifth Amendment Expansion Date through to September 30, 2018,
Tenant shall pay as Additional Rental, in addition to Base Rental payable with
respect to the Premises, as expanded hereby, (1) Tenant's proportionate share of
Operating Expenses for a portion of the Original Premises (based on a Rentable
Floor Area of 184,231 square feet) for any calendar year during the Lease Term
to the extent the Operating Expenses for such calendar year exceed the Operating
Expenses for the Base Year (which shall remain calendar year 2007), plus (2)
Tenant's proportionate share of Operating Expenses for the remaining portion of
the Original Premises (based on a Rentable Floor Area of 6,755 square feet) for
any calendar year during the Lease Term to the extent the Operating Expenses for
such calendar year exceed the Operating Expenses for the Base Year (which for
purposes of this item (2) only shall remain calendar year 2012), plus (3)
commencing January 1, 2016, Tenant's proportionate share of Operating Expenses
for Floor 4 North (based on a Rentable Floor Area of 29,758 square feet) for any
calendar year during the Lease Term to the extent the Operating Expenses for
such calendar year exceed the Operating Expenses for the Base Year (which for
purposes of this item (3) only shall be calendar year 2015).  

ii.    As of October 1, 2018, Tenant shall pay, as Additional Rental, Tenant's
proportionate share of Operating Expenses for the entire Premises, as expanded
by Floor 4 North (based on a Rentable Floor Area of 220,744 square feet) for any
calendar year during the Lease Term to the extent the Operating Expenses for
such calendar year exceed the Operating Expenses for the Base Year (which shall
be amended to be calendar year 2015).

e.    Paragraph 4 of the Second Amendment. Right of First Offer.  Effective as
of the Fifth Amendment Date, the Right of First Offer set forth in the Second
Amendment shall be amended to exclude from the First Offer Space any and all
space located on the sixth (6th) floor of the Building.

f.    Parking.  Effective as of the Fifth Amendment Expansion Date, Tenant shall
have the right to additional reserved parking spaces for Floor 4 North pursuant
to the ratio and subject to the terms and conditions for the use of parking
spaces set forth in the Lease.

4.    Tenant Improvements.

a.    On or before August 1, 2014, Landlord shall endeavor to deliver to Tenant
and Tenant shall accept in its "AS IS, WHERE IS" condition," without any
representations or warranties (express or implied) whatsoever, except as
otherwise expressly provided in the Lease or this Paragraph 4, Floor 4 North so
that Tenant may perform the work under the work letter attached as Exhibit D to
the Original Lease, as amended hereby (the "Work Letter").  Tenant acknowledges
and agrees that Floor 4 North was previously improved for occupancy and all
improvements existing on the Fifth Amendment Date shall be left in place by
Landlord.  Landlord shall not be required to perform any improvements to Floor 4
North or to provide any allowances therefor, except as otherwise expressly
provided in this Paragraph 4.

b.    Tenant shall be responsible for all design and construction of the
improvements to the Premises as expanded hereby ("Tenant's Fifth Amendment
Work"), which will be performed in accordance with the terms of  the Work
Letter, which shall be further amended as follows:

i.    Notwithstanding anything in the Lease or the Work Letter to the contrary,
the "Construction Allowance " for purposes of this Fifth Amendment and the Work
Letter shall mean the amount of $1,336,902.00, which Construction Allowance
shall not be available to Tenant for requisition until October 1, 2018, for
improvements made to the Premises any time after execution of this amendment.

3

--------------------------------------------------------------------------------

 

ii.    All references in the Work Letter to "Tenant's Work" shall be deemed to
refer to Tenant's Fifth Amendment Work and all references therein to the
"Demised Premises" shall be deemed to refer to the Premises, as expanded by this
Fifth Amendment.

iii.    Sections 8.A. and 8.B. of the Work Letter, as amended from time to time,
are hereby deleted in their entirety, and the following new Section 8.A. is
hereby inserted in lieu thereof:

"A.  Tenant covenants and agrees to complete the construction and installation
of tenant improvements to the Premises having a fixed asset original book value
of not less than $6,622,320.00 (the "Capital Obligation"), on or before
September 1, 2025, and, if Tenant has breached this covenant, (i) Tenant's right
to any unexpended Construction Allowance shall terminate and be for no further
force or effect whatsoever and (ii) Tenant shall pay to Landlord a lump sum
amount equal to the difference between the Capital Obligation and the amount
actually expended by Tenant as required herein as of September 1, 2025, within
thirty (30) days after receipt of demand from Landlord. Tenant acknowledges and
agrees that Tenant's Capital Obligation is a material consideration to Landlord
in entering into this Fifth Amendment."

5.    Deleted Provisions. As of the Fifth Amendment Date, the following
provisions are hereby deleted in their entirety:

a.    Paragraph 11 of the Second Amendment ("Termination Option"); and

b.    Paragraph 7 of the Fourth Amendment ("Expansion Rights").

6.    License Agreement.  As of the Fifth Amendment Date, the License Agreement
shall be amended such that the “Term” of the License Agreement shall expire and
be co-terminus with the Lease Term of the Lease, as such term may be extended
from time to time, subject to the terms and conditions set forth in the License
Agreement.  

7.    Brokerage Commissions.  Landlord and Tenant acknowledge and agree that
CBRE, Inc. ("Broker") has acted in a dual capacity in the negotiation of this
Fifth Amendment as broker for Landlord and as broker for Tenant. Tenant
represents and warrants that it has not retained or consulted with a broker,
agent or commission salesperson with respect to the negotiation of this Fifth
Amendment, except for Broker, and that no commissions, fees or compensation of
any kind are due and payable in connection herewith to any broker, agent or
commission salesperson acting for or on behalf of Tenant, other than to
Broker.  Tenant agrees to indemnify and hold Landlord harmless from all loss,
cost and damage suffered or incurred by Landlord as the result of any breach by
Tenant of the representation and warranty contained in this Paragraph.  Landlord
represents and warrants that, except for Broker, no broker, agent or commission
salesperson has represented Landlord in the negotiation of this Fifth Amendment,
and Landlord has agreed to compensate Broker for its services in accordance with
the terms of a separate commission agreement between Landlord and Broker.  

8.    No Defaults.  Landlord and Tenant agree that there are, as of the Fifth
Amendment Date, regardless of the giving of notice or the passage of time, or
both, no defaults or breaches on the part of Landlord or Tenant under the Lease.

9.    Miscellaneous.  This Fifth Amendment shall become effective only upon its
full execution and delivery by Landlord and Tenant. This Fifth Amendment
contains the parties' entire agreement regarding the subject matter covered by
it and supersedes all prior correspondence, negotiations, and agreements, if
any, whether oral or written, between the parties concerning such subject
matter.  There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this Fifth
Amendment.  The person executing this Fifth Amendment on behalf of Tenant does
hereby covenant and warrant that Tenant is a duly authorized and existing
corporation, that Tenant has full right and authority to enter into this Lease,
and that the person signing on behalf of Tenant is authorized to do so. Except
as modified by this Fifth Amendment, the terms and provisions of the Lease shall
remain in full force and effect, and the Lease shall be binding upon and shall
inure to the benefit of Landlord and Tenant, their successors and permitted
assigns.

10.    No Further Amendments; Ratification.  Except as expressly amended herein,
all terms and conditions of the Lease remain unamended in full force and effect
and are ratified and confirmed by Landlord and Tenant.  In the event of any
conflict between the terms and conditions of this Fifth Amendment and any of the
terms and conditions of the Lease, the terms and conditions of this Fifth
Amendment shall control.

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Fifth Amendment as of the
date set forth below each party's signature hereto, respectively, but with
intent  to be bound hereby on the Fifth Amendment Date.

 

LANDLORD:

 

 

 

2300 WINDY RIDGE LLC, a Georgia limited partnership

 

 

 

By:

 

Wildwood CS, LLC, a Delaware limited liability company, its Managing Member

 

 

 

By:

 

/s/ Fred Arena

Name:        

 

Fred Arena

Title:

 

Manager

 

"Fifth Amendment Date": May 19, 2014

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

5

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIFTH AMENDMENT]

 

TENANT:

 

 

 

MANHATTAN ASSOCIATES, INC., a Georgia corporation

 

 

 

By:

 

/s/ Dennis B. Story

Name:

 

Dennis B. Story

Title:

 

Executive Vice President and Chief Financial Officer

 

 

 

Attest:

 

 

Print Name:

 

 

Title:

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

Date signed by Tenant: May 19, 2014

 

 

 

6

--------------------------------------------------------------------------------

 

EXHIBIT A-5

FLOOR 4 NORTH

[g20150205180145213759.jpg]

[Drawings, dimensions, plans, boundaries, furniture, fixtures and improvements
shown in this Exhibit are for illustrative purposes only and are not intended to
indicate the actual square footages, build out or improvements to such space]

 

 

 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT B-5

CERTIFICATE AS TO LEASE TERM

WHEREAS, Wildwood Associates, a Georgia general partnership (hereinafter
referred to as "Wildwood"), and Tenant entered into that certain Lease Agreement
dated June 25, 2001 (hereinafter referred to as the "Original Lease"), as
amended by that certain First Amendment to Lease Agreement between Wildwood and
Tenant dated June 10, 2002 (hereinafter referred to as the "First Amendment"),
as amended by that certain Second Amendment to Lease Agreement between 2300
Windy Ridge Parkway Investors, LLC, a Delaware limited liability company, as
successor-in-interest to Wildwood (hereinafter referred to as "Investors"), and
Tenant dated February 21, 2007 (hereinafter referred to as the "Second
Amendment"), as amended by that certain Third Amendment to Lease Agreement
between Investors and Tenant dated June 14, 2007 (hereinafter referred to as the
"Third Amendment"), as amended by that certain Fourth Amendment to Lease
Agreement between SP4 2300 Windy Ridge, L.P., a Delaware limited partnership
(hereinafter referred to as "Windy Ridge"), as successor-in-interest to
Investors, and Tenant dated as August 14, 2012 (hereinafter referred to as the
"Fourth Amendment"), and as amended by that certain Fifth Amendment to Lease
Agreement between Landlord, as successor-in-interest to Windy Ridge, and Tenant
dated as of May 19, 2014 (hereinafter referred to as the "Fifth Amendment";  the
Original Lease, as amended by the First Amendment, Second Amendment, Third
Amendment, Fourth Amendment and Fifth Amendment, is hereinafter sometimes
referred to as the "Lease"), pursuant to which Tenant leases certain premises in
the building known as "Wildwood Center" located at 2300 Windy Ridge Parkway,
Atlanta, Georgia 30339 (the "Building"), consisting of 220,744 square feet of
Rentable Floor Area  located at 2300 Windy Ridge Parkway, Atlanta, Georgia 30339
(the "Building"), which premises are more particularly described in the Lease
(hereinafter referred to as the "Premises").

WHEREAS, Landlord has delivered possession of Floor 4 North to Tenant pursuant
to the Lease;

WHEREAS, Landlord and Tenant desire to confirm the date Landlord has delivered
Floor 4 North to Tenant for purposes of the Lease.

NOW THEREFORE, Landlord and Tenant hereby agree as follows:

1.    For all purposes of this Certificate, all terms used herein that are
defined in the Lease shall have the same meanings ascribed to them in the Lease.

2.    Landlord delivered Floor 4 North to Tenant on August 16, 2014, and the
Fifth Amendment Expansion Date shall be November 16, 2014.

3.    Tenant has accepted, is satisfied with, and is in full possession of the
Premises, as expanded by Floor 4 North, including all improvements, additions
and alterations thereto required to be made by Landlord under the Lease.

4.    Landlord and Tenant hereby ratify and affirm the Lease and agree the Lease
remains in full force and effect in accordance with its term, provided, however,
to the extent of any conflict between the Lease and this Certificate, this
Certificate shall control.

B-1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant hereby execute this Certificate under
seal as of the date set forth below each party's signature hereto, respectively,
but with intent to be be bound hereby as of the "Certificate Date" set forth
below Landlord's signature.

 

TENANT:

 

MANHATTAN ASSOCIATES, INC., a Georgia corporation

 

 

 

By:

 

/s/ Dennis B. Story

Print Name:

 

Dennis B. Story

Title:

 

Chief Financial Officer

 

 

 

Attest:

 

/s/ Mark McCormick

Print Name:

 

Mark McCormick

Title:

 

Senior Director, Contracts and Administration

 

 

 

 

 

[CORPORATE SEAL]

Date Signed by Tenant: February 3, 2015

 

LANDLORD:

 

2300 WINDY RIDGE, LLC, a Georgia limited partnership

 

 

 

By:

 

Wildwood CS, LLC, a Delaware limited liability company, its Managing Member

 

 

 

By:

 

 

Name:

 

Fred Arena

Title:           

 

Manager

 

"Certificate Date":                   , 2015

B-2